            Case 3:20-cv-05224-JLR Document 36 Filed 11/02/20 Page 1 of 20



 1                                                         HONORABLE JAMES L. ROBART
 2
     MICHAEL E. McFARLAND, JR., #23000
 3   Evans, Craven & Lackie, P.S.
     818 W. Riverside, Suite 250
 4
     Spokane, WA 99201-0910
 5   (509) 455-5200; fax (509) 455-3632
     Attorneys for Defendants
 6
 7
 8                          IN UNITED STATES DISTRICT COURT
 9                     FOR THE WESTERN DISTRICT OF WASHINGTON

10    ERIC DODGE,
11
                                Plaintiff,             Cause No. 3:20-cv-05224-RBL
12    vs.
13
      EVERGREEN SCHOOL DISTRICT NO. 114,               DEEFENDANTS’ MOTION FOR
14    a public corporation; CAROLINE GARRETT,          SUMMARY JUDGMENT
15
      an individual; and JANAE GOMES, an
      individual,                                      NOTE ON MOTION DOCKET:
16                                                     December 4, 2020 (without oral
                               Defendants.             argument)
17
18          COME NOW Defendants EVERGREEN PUBLIC SCHOOLS (“EPS”) and JENAE
19
     GOMES, by and through their attorneys of record and hereby move the Court for an order on
20
     summary judgment dismissing Plaintiff Eric Dodge’s claims with prejudice. This motion is
21
22   based on the files and records herein, the Declaration of Michael E. McFarland, Jr., the
23   accompanying exhibit and the below memorandum.
24
                           I. INTRODUCTION/RELIEF REQUESTED
25
26          On March 11, 2020, Mr. Dodge filed his original Complaint. ECF 1. He asserted a

27   number of causes of action against EPS, Ms. Gomes and Caroline Garrett, all arising out of
28
     Mr. Dodge having worn a “Make America Great Again” (MAGA) hat to in-service trainings
29
30   EPS AND GOMES MOTION FOR S.J. - page 1
                                                                 Evans, Craven & Lackie, P.S.
                                                                             818 W. Riverside, Suite 250
                                                                              Spokane, WA 99201-0910
                                                                     (509) 455-5200; fax (509) 455-3632
            Case 3:20-cv-05224-JLR Document 36 Filed 11/02/20 Page 2 of 20



 1   in August 2019. On May 1, 2020, the defendants jointly moved to dismiss all but one of Mr.
 2
     Dodge’s claims pursuant to FRCP 12(b)(6). ECF 19. On July 30, 2020, the Court dismissed
 3
     Mr. Dodge’s 42 U.S.C. § 1985 claim, § 1986 claim, Washington State Constitution claim,
 4
 5   RCW 41.06.250 claim and defamation claim. ECF 24. In addition, the Court gave Mr. Dodge
 6   30 days to file an amended complaint “that addresses the shortcomings with his § 1983 [due
 7
     process] claim.” Id. On August 27, 2020, Mr. Dodge filed an amended Complaint. ECF 25.
 8
 9          Mr. Dodge did not in fact remedy the “shortcomings” with his § 1983 due process

10   claim, as he has failed to identify a life, liberty or property interest that was deprived of him by
11
     virtue of the allegedly “biased” investigation of his complaint against Ms. Garrett. As such,
12
13   Mr. Dodge’s due process claim must be dismissed.

14           Mr. Dodge’s First Amendment claim must likewise be dismissed. To prove that claim,
15
     Mr. Dodge is required to show that his conduct was expressive, meaning that his conduct
16
     characterized (1) “an intent to convey a particularized message” and (2) a “great” “likelihood
17
18   ... that the message would be understood by those who viewed it.” Texas v. Johnson, 491 U.S.
19
     397, 404, 109 S. Ct. 2533, 105 L. Ed. 2d 342 (1989) (quoting Spence, 418 U.S. at 410–11, 94
20
     S.Ct. 2727); see also Vivid Entm't, LLC v. Fielding, 774 F.3d 566, 579 (9th Cir. 2014). Mr.
21
22   Dodge has testified unequivocally that he was not intending to convey any particularized
23   message in wearing the MAGA hat, which is fatal to his First Amendment claim.
24
            Mr. Dodge’s outrage claim also fails as a matter of law, as he only complains that he
25
26   was subjected to mere insults and indignations. Pursuant to well-settled law, the alleged

27   conduct complained of is not enough to support a claim of outrage. Restatement (Second) of
28
     Torts § 46, comment d (1965); Grimsby v. Samson, 85 Wash.2d 52, 59, 530 P.2d 291 (1975).
29
30   EPS AND GOMES MOTION FOR S.J. - page 2
                                                                        Evans, Craven & Lackie, P.S.
                                                                                    818 W. Riverside, Suite 250
                                                                                     Spokane, WA 99201-0910
                                                                            (509) 455-5200; fax (509) 455-3632
           Case 3:20-cv-05224-JLR Document 36 Filed 11/02/20 Page 3 of 20



 1                                  II. STATEMENT OF FACTS
 2
            Mr. Dodge was employed as a teacher with Evergreen Public Schools. ECF 25, pg. 3,
 3
     Par. 16. Ms. Garrett was employed as the principal of Wy’East Middle School (“Wy’East”).
 4
 5   ECF 25, pg. 3, Par. 10. On August 22, 2019, there was an in-service training session at
 6   Wy’East. McFarland Declaration, Ex. A, 71:15-17. Mr. Dodge wore a MAGA hat from the
 7
     parking lot to the front door of Wy’East. McFarland Declaration, Ex. A, 74:10-14. When Mr.
 8
 9   Dodge arrived at the front door of Wy’East, he took off his hat before walking into the

10   building. McFarland Declaration, Ex. A, 76:16-77:6. While Mr. Dodge was in the training
11
     session, Ms. Garrett (Mr. Dodge’s principal) sent Mr. Dodge an email asking if she could
12
13   speak with him after the trainings. McFarland Declaration, Ex. A, 96:2-21. Sometime around

14   3:00 p.m. on August 22, 2019, Ms. Garrett arrived at Mr. Dodge’s classroom. McFarland
15
     Declaration, Ex. A, 89:1-7. Ms. Garrett asked why Mr. Dodge wore the MAGA hat and Mr.
16
     Dodge responded that he had been told by his doctor to wear a hat because of his sun spots and
17
18   that he only had one hat at the time. McFarland Declaration, Ex. A, 98:1-19. Ms. Garrett
19
     subsequently told Mr. Dodge that his hat was offensive, but ended the discussion by telling
20
     him that she would not tell him not to wear the hat, she simply advised him to use his better
21
22   judgment. McFarland Declaration, Ex. A, 98:20-99:8.
23          On August 23, 2019, Mr. Dodge left his hat in his truck and did not wear it on his walk
24
     from his vehicle to Wy’East. McFarland Declaration, Ex. A, 111:14-23. After attending a
25
26   short training session at Wy’East, Mr. Dodge attended another training session at Evergreen

27   High School. McFarland Declaration, Ex. A, 110:18-111:10. Mr. Dodge wore his MAGA hat
28
     from the far end of the student parking lot to the building at Evergreen High School.
29
30   EPS AND GOMES MOTION FOR S.J. - page 3
                                                                    Evans, Craven & Lackie, P.S.
                                                                                818 W. Riverside, Suite 250
                                                                                 Spokane, WA 99201-0910
                                                                        (509) 455-5200; fax (509) 455-3632
              Case 3:20-cv-05224-JLR Document 36 Filed 11/02/20 Page 4 of 20



 1   McFarland Declaration, Ex. A, 116:6-9. When he got to the Evergreen High School building,
 2
     he took off his hat and walked inside. McFarland Declaration, Ex. A, 117:6-9. Mr. Dodge
 3
     carried his hat in his hand when he walked into Evergreen High School and set it next to him
 4
 5   when he sat down. McFarland Declaration, Ex. A, 120:15-20.
 6            Approximately half an hour after the training session at Evergreen High School ended,
 7
     Mr. Garrett again spoke with Mr. Dodge. McFarland Declaration, Ex. A, 133:1-5. Ms. Garrett
 8
 9   began the conversation by asking Mr. Dodge “What is the fucking deal with your – your hat?”

10   McFarland Declaration, Ex. A, 135:13-23.1 Mr. Dodge asked what Ms. Garrett meant, and
11
     Ms. Garrett told Mr. Dodge that she thought they had an agreement. McFarland Declaration,
12
13   Ex. A, 137:3-10. Mr. Dodge responded that he did not know what she was talking about, and

14   Ms. Garrett launched into an “attack” of Mr. Dodge, asking him if he knew what the hat made
15
     him and what it represents. McFarland Declaration, 137:22-138:4. Before Mr. Dodge could
16
     answer, Ms. Garrett called Mr. Dodge a “bigot,” a “homophobe,” a “hateful person,” a “racist”
17
18   and a “liar.” McFarland Declaration, Ex. A, 138:5-14. Ms. Garrett concluded her “aggressive
19
     attack” by telling Mr. Dodge: “The next time I see you with that hat, you need to have your
20
     union rep. Bring your union rep because I’ll have mine.” McFarland Declaration, Ex. A,
21
22   141:1-7. Mr. Dodge claims that as a result of Ms. Garrett’s “attack” his symptoms from a 2017
23   stroke recurred, necessitating a leave of absence from his job. ECF 25, pg. 7, Pars. 39-40.
24
25
26
27   1
         The description of the interaction comes solely from Mr. Dodge’s own testimony, as the
28   Court must assume all facts in the light most favorable to Mr. Dodge. Ms. Garrett will testify
29   to a distinctly different version of the interaction.
30   EPS AND GOMES MOTION FOR S.J. - page 4
                                                                      Evans, Craven & Lackie, P.S.
                                                                                  818 W. Riverside, Suite 250
                                                                                   Spokane, WA 99201-0910
                                                                          (509) 455-5200; fax (509) 455-3632
            Case 3:20-cv-05224-JLR Document 36 Filed 11/02/20 Page 5 of 20



 1          During Mr. Dodge’s deposition on September 8, 2020 and September 17, 2020, he was
 2
     questioned extensively regarding why he wore the MAGA hat to the two in-service days. Mr.
 3
     Dodge testified that he wore the hat for two reasons: (1) it was the only hat he owned; and (2)
 4
 5   he needed to protect his head from the sun per his doctor’s instructions. Asked if he wore the
 6   hat for the purpose of expressing any message, Mr. Dodge unequivocally answered “no.” Mr.
 7
     Dodge’s testimony in that regard is as follows.
 8
 9          Shortly before the August 2019 in-service trainings, Mr. Dodge had a skin cancer spot

10   removed from his head. McFarland Declaration, Ex. A, 74:15-20. He was advised by his
11
     doctor to wear a hat and protect his head from the sun. McFarland Declaration, Ex. A, 75:1-5.
12
13   As of August 22, 2019, Mr. Dodge only owned one hat. ECF 25, pg. 5, Par. 26. That is the

14   reason Mr. Dodge wore the MAGA hat to the two in-service trainings:
15
                    Q. Did you wear the hat from your truck to the Evergreen High
16                     School Building for any reason other than trying to protect
                       your sunspots?
17
18                  A. Well, frankly, I hadn’t even remembered or recalled our
                       conversation that Ms. Garrett and I had. I wasn’t thinking about
19
                       it, because I – I wasn’t at Wy’East.
20
                       And so wearing the hat is – it’s the same intention I have when
21                     I always wear it, which is to show people who I am and to
22                     cover the sunspots on my head.
23                  Q. Who were you hoping to show, quote/unquote, “who you are”
24                     on your walk from your vehicle into that – or to that Evergreen
                       High School Building?
25
26                  A. Nobody.

27   McFarland Declaration, Ex. A, 122:11-25.
28
29
30   EPS AND GOMES MOTION FOR S.J. - page 5
                                                                     Evans, Craven & Lackie, P.S.
                                                                                 818 W. Riverside, Suite 250
                                                                                  Spokane, WA 99201-0910
                                                                         (509) 455-5200; fax (509) 455-3632
            Case 3:20-cv-05224-JLR Document 36 Filed 11/02/20 Page 6 of 20



 1          Mr. Dodge testified that he did not wear his MAGA hat to express any kind of
 2
     statement or any kind of point:
 3
                    Q. Did you carry the MAGA hat into that training in order to poke the
 4
                       proverbial bear?
 5
                    A. No.
 6
 7                  Q. Were you trying to make some kind of statement by carrying that hat into
                       the meeting?
 8
 9                  A. No.

10                  Q. Were you trying to make some kind of point by carrying that hat into the
11                     meeting?

12                  A. No.
13
     McFarland Declaration, Ex. A, 81:12-20.
14
15
            Mr. Dodge further explicitly testified that he wore his MAGA hat for the purpose of

16   covering his head on the way into the Evergreen High School training session:
17
                    Q. When you made the decision to carry the hat into the
18                     Evergreen High School training session as opposed to putting it
                       in your backpack, did you do so for the purpose of having
19
                       people see your hat?
20
                                   MR. ESTOK: Objection. It assumes facts.
21
22                           Go ahead.
23                  A. No. I did so for the purpose of covering up my head on the way
24                     in.

25   McFarland Declaration, Ex. A, 127:5-13.
26
            Mr. Dodge additionally testified that it would not have mattered if he was carrying a
27
28   MAGA hat or some other hat (i.e., Portland Trail Blazers) that day:

29
30   EPS AND GOMES MOTION FOR S.J. - page 6
                                                                     Evans, Craven & Lackie, P.S.
                                                                                   818 W. Riverside, Suite 250
                                                                                    Spokane, WA 99201-0910
                                                                           (509) 455-5200; fax (509) 455-3632
            Case 3:20-cv-05224-JLR Document 36 Filed 11/02/20 Page 7 of 20



 1                  Q. Okay. But as you walked into the auditorium and you were
                       carrying your hat as opposed to putting it in your backpack, did
 2
                       you do that because people wanted to see that?
 3
                                   MR ESTOK: Objection. Misstates testimony.
 4
 5                  A. No. I don’t – I didn’t think, hey, I should not put this in my
                       backpack so people can see it. As a matter of fact, I don’t put it
 6                     in my backpack just on – you know, in general, it isn’t a habit
 7                     of mine because I’ll crush it.
 8                     So it wouldn’t have mattered if it was that hat, or say I owned a
 9                     Portland Trail Blazers hat, same thing; like, I would have
                       carried it rather than stuff it in my backpack.
10
11   McFarland Declaration, Ex. A, 127:14 – 128:3.

12          Mr. Dodge wore his MAGA hat while walking from his vehicle to the entrance of
13
     Wy’East, took off his MAGA hat when he arrived at the building and “did not subsequently
14
15
     wear or purposefully display it while inside Wy’East.” ECF 25, pg. 5, Par. 28. Mr. Dodge did

16   not carry his MAGA hat as a way of expressing support for Donald Trump:
17
                    Q. All right. But if I understand correctly, you – you didn’t carry
18                     the back- -- or carry the hat into the Evergreen training session
                       as a way to tell people that you support Donald Trump?
19
20                  A. No.
21   McFarland Declaration, Ex. A, 123:24 – 124:3.
22
            Mr. Dodge also testified that he did not wear his MAGA hat to express his political
23
24   views or ideology, to show his support for the Republican Party, for the purpose of trying to

25   get people to vote Republican, or for the purpose of expressing any particular ideology:
26
                    Q. Did you bring your hat into the meeting in an attempt to
27                     express your political views to the other participants of the
28                     meeting?

29                  A. No.
30   EPS AND GOMES MOTION FOR S.J. - page 7
                                                                      Evans, Craven & Lackie, P.S.
                                                                                  818 W. Riverside, Suite 250
                                                                                   Spokane, WA 99201-0910
                                                                          (509) 455-5200; fax (509) 455-3632
            Case 3:20-cv-05224-JLR Document 36 Filed 11/02/20 Page 8 of 20



 1
                    Q. Did you bring the hat into the meeting or carry the hat into the
 2
                       meeting in an attempt to show your colleagues your support for
 3                     the Republican Party?
 4
                    A. No. Again, my – one of the reasons I haven’t weared [sic] the
 5                     hat is for my support. But that’s not – not my purpose of
                       bringing it into the meeting that day.
 6
 7                  Q. Did you bring or carry the hat for the purpose of trying to get
                       people to vote Republican?
 8
 9                                  MR ESTOK: Object to the form of the question. Go
                        ahead, if you can.
10
11                  A. No.

12                  Q. (BY MR. McFARLAND) Did you carry the hat into the
13                     meeting as some form of protest of someone else’s political
                       views?
14
15
                    A. No.

16                  Q. Did you carry the hat into the meeting to express your political
                       ideology?
17
18                  A. No.
19
                    Q. Did you carry the hat in your hand into that training session to
20                     express any particular ideology?
21                  A. Again, the reason I carried the hat into that meeting is just
22                     because I had it with me. But there wasn’t a purpose
                       specifically for it.
23
24   McFarland Declaration, Ex. A, 82:7 – 83:10.

25          Mr. Dodge continued with his testimony that he did not carry his MAGA hat into the
26
     training session to protest anything, to cause other people to discuss his political views, or to
27
28   send any message to his colleagues regarding his personal beliefs or opinions about anything:

29
30   EPS AND GOMES MOTION FOR S.J. - page 8
                                                                      Evans, Craven & Lackie, P.S.
                                                                                  818 W. Riverside, Suite 250
                                                                                   Spokane, WA 99201-0910
                                                                          (509) 455-5200; fax (509) 455-3632
            Case 3:20-cv-05224-JLR Document 36 Filed 11/02/20 Page 9 of 20



 1                  Q. Did you carry the hat in your hand into that training session to
                       protest anything about Ms. Garrett or Wy’East?
 2
 3                  A. No.
 4
                    Q. Did you wear it or did you carry the hat into that meeting to
 5                     protest or as a sign of protest of anything?
 6                  A. No.
 7
                    Q. Did you carry the hat into the meeting in an effort to cause
 8                     other people to discuss your political views with them?
 9
                    A. No.
10
11                  Q. Did you carry the hat into the meeting to send some type of
                       message to your colleagues regarding your personal beliefs?
12
13                  A. No.

14                  Q. Did you carry the hat into that meeting as a way of expressing
15
                       your personal opinions to your colleagues about anything?

16                  A. No.
17
     McFarland Declaration, Ex. A, 83:17 – 84:11.
18
                                          III. LAW/ANALYSIS
19
20          Summary judgment is appropriate when the moving party establishes that there are no
21   genuine issues of material fact and the movant is entitled to judgment as a matter of law.
22
     Fed.R.Civ.P. 56(a). If the moving party demonstrates the absence of a genuine issue of
23
24   material fact, the burden shifts to the non-moving party to set out specific facts showing that a

25   genuine issue of material fact exists. Celotex Corp. v. Catrett, 477 U.S. 317, 323-25 (1986). A
26
     genuine issue of material fact requires “sufficient evidence supporting the claimed factual
27
28   dispute . . . to require a jury or judge to resolve the parties’ differing versions of the truth at

29   trial.” T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass'n, 8’9 F.2d 626, 630 (9th Cir. 1987).
30   EPS AND GOMES MOTION FOR S.J. - page 9
                                                                        Evans, Craven & Lackie, P.S.
                                                                                    818 W. Riverside, Suite 250
                                                                                     Spokane, WA 99201-0910
                                                                            (509) 455-5200; fax (509) 455-3632
           Case 3:20-cv-05224-JLR Document 36 Filed 11/02/20 Page 10 of 20



 1   “Where the record taken as a whole could not lead a rational trier of fact to find for the non-
 2
     moving party, there is ‘no genuine issue for trial.’” Matsushita Elec. Indus. Co. v. Zenith
 3
     Radio Corp., 475 U.S. 574, 587 (1986) (internal citation omitted). The evidence presented by
 4
 5   both the moving and nonmoving parties must be admissible. Fed.R.Civ.P. 56(c)(2). Evidence
 6   that may be relied upon at the summary judgment stage includes “depositions, documents,
 7
     electronically stored information, affidavits or declarations, stipulations . . . admissions, [and]
 8
 9   interrogatory answers.” Fed.R.Civ.P. 56(c)(1)(A). The Court will not presume missing facts,

10   and non-specific facts in affidavits are not sufficient to support or undermine a claim. Lujan v.
11
     Nat’l Wildlife Fed’n, 497 U.S. 871, 888-89 (1990). In evaluating a motion for summary
12
13   judgment, the Court must draw all reasonable inferences in favor of the non-moving party.

14   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).
15
     A.     Mr. Dodge’s Due Process Claim Must Be Dismissed.
16
            In Defendant’s Motion to Dismiss Pursuant to FRCP 12(B)(6), In the Court’s Order on
17
18   Defendant’s Motion to Dismiss Under Rule 12(B)(6), EPS and Ms. Gomes argued that Mr.
19
     Dodge’s due process claims were “duplicative” of his First Amendment claim. ECF 19. The
20
     Court gave Mr. Dodge the “opportunity to amend his Complaint to explain exactly what
21
22   conduct violated which right.” ECF 24. Mr. Dodge filed his First Amended Complaint on
23   August 27, 2020, asserting (“in the alternative”) that the investigation of his harassment,
24
     intimidation and bullying (HIB) complaint against Ms. Garrett was “biased,” ECF 25, Pars.
25
26   47-49, thus denying him of his “substantive due process [rights] under the Fourteenth

27   Amendment.” Id., at Par. 67. Mr. Dodge’s Fourteenth Amendment substantive due process
28
29
30   EPS AND GOMES MOTION FOR S.J. - page 10
                                                                       Evans, Craven & Lackie, P.S.
                                                                                    818 W. Riverside, Suite 250
                                                                                     Spokane, WA 99201-0910
                                                                            (509) 455-5200; fax (509) 455-3632
             Case 3:20-cv-05224-JLR Document 36 Filed 11/02/20 Page 11 of 20



 1   claim fails as a matter of law, as he cannot establish that he had a constitutionally protected
 2
     right to have an internal HIB complaint handled in a non-biased manner.2
 3
              To succeed on a substantive due process claim, Mr. Dodge "must show as a threshold
 4
 5   matter that a state actor deprived [him] of a constitutionally protected life, liberty or property
 6   interest." Shanks v. Dressel, 540 F.3d 1082, 1087 (9th Cir. 2008). Not all property interests are
 7
     protected by substantive due process. Regents of Univ. of Mich. v. Ewing, 474 U.S. 214, 229,
 8
 9   106 S. Ct. 507, 88 L. Ed. 2d 523 (1985) (J. Powell, concurring). The interests protected by

10   substantive due process are fewer than those protected by procedural due process. Id. This is
11
     because procedural due process protects property interests derived from state law, while
12
13   substantive due process does not. Ewing, 474 U.S. at 229 (J. Powell, concurring). To invoke

14   the protection of the due process clause, a plaintiff first must identify a protected interest to
15
     which such protection extends, and demonstrate a governmental deprivation of that
16
     interest. See Wilkinson v. Austin, 545 U.S. 209, 221, 125 S. Ct. 2384, 162 L. Ed. 2d 174 (2005)
17
18   (explaining that the due process clause "protects persons against deprivations of life, liberty, or
19
     property; and those who seek to invoke its procedural protection must establish that one of
20
     these interests is at stake"); Nunez v. City of Los Angeles, 147 F.3d 867, 871 (9th Cir. 1998)
21
22   (noting that a substantive due process claim requires that a plaintiff, "as a threshold matter,
23   show a government deprivation of life, liberty, or property"); see also Ingraham v. Wright, 430
24
     U.S. 651, 672, 97 S. Ct. 1401, 51 L. Ed. 2d 711 (1977) (noting that due process —
25
26
27
28   2
         EPS and Ms. Gomes deny that the investigation was conducted in a “biased” manner, but for
29   the purpose of this motion, the Court may assume that it was.
30   EPS AND GOMES MOTION FOR S.J. - page 11
                                                                       Evans, Craven & Lackie, P.S.
                                                                                    818 W. Riverside, Suite 250
                                                                                     Spokane, WA 99201-0910
                                                                            (509) 455-5200; fax (509) 455-3632
           Case 3:20-cv-05224-JLR Document 36 Filed 11/02/20 Page 12 of 20



 1   whether procedural or substantive — "is required only when a decision of the State implicates
 2
     an interest within the protection of the Fourteenth Amendment").
 3
            Here, Mr. Dodge cannot show that he has a constitutionally protected right to have his
 4
 5   HIB complaint against Ms. Garrett investigated in any particular manner. See, e.g., Devereaux
 6   v. Abbey, 263 F.3d 1070, 1075 (9th Cir. 2001) (there is no constitutional due process right to
 7
     have child witnesses in a child sexual abuse investigation interviewed in a particular manner,
 8
 9   or to have the investigation carried out in a particular way”). Mr. Dodge was not the subject of

10   the HIB complaint and did not have accusations made against him. Rather, he is the one who
11
     brought the HIB complaint and had no constitutional right to have that complaint investigated
12
13   or handled in any particular manner. His due process claim must therefore be dismissed.

14   B.     Mr. Dodge’s Conduct Does Not Implicate The First Amendment Because He Did
15
            Not Intend To Convey A Particularized Message By Wearing His MAGA Hat.

16          “The First Amendment literally forbids the abridgment only of ‘speech,” ’ but the
17
     United States Supreme Court has “long recognized that its protection does not end at the
18
     spoken or written word.” Texas v. Johnson, 491 U.S. 397, 404, 109 S.Ct. 2533, 105 L.Ed.2d
19
20   342 (1989). The Supreme Court refers to non-speech activity that is within the ambit of the
21   First Amendment's protections as “expressive conduct.” See, e.g., Clark v. Cmty. for Creative
22
     Non-Violence, 468 U.S. 288, 293, 104 S.Ct. 3065, 82 L.Ed.2d 221 (1984). Conduct that is
23
24   “sufficiently imbued with elements of communication” is protected by the First Amendment.

25   Johnson, 491 U.S. at 404, 109 S.Ct. 2533 (quoting Spence v. Washington, 418 U.S. 405, 409,
26
     94 S.Ct. 2727, 41 L.Ed.2d 842 (1974) (per curiam)), but the Court “has consistently rejected
27
28   ‘the view that an apparently limitless variety of conduct can be labeled ‘speech’ whenever the

29   person engaging in the conduct intends thereby to express an idea.’ ” Anderson v. City of
30   EPS AND GOMES MOTION FOR S.J. - page 12
                                                                     Evans, Craven & Lackie, P.S.
                                                                                 818 W. Riverside, Suite 250
                                                                                  Spokane, WA 99201-0910
                                                                         (509) 455-5200; fax (509) 455-3632
           Case 3:20-cv-05224-JLR Document 36 Filed 11/02/20 Page 13 of 20



 1   Hermosa Beach, 621 F.3d 1051, 1058 (9th Cir. 2010) (quoting United States v. O'Brien, 391
 2
     U.S. 367, 376, 88 S.Ct. 1673, 20 L.Ed.2d 672 (1968)).
 3
            “Because the Court has eschewed a rule that ‘all conduct is presumptively expressive,’
 4
 5   individuals claiming the protection of the First Amendment must carry the burden of
 6   demonstrating that their nonverbal conduct meets the applicable standard.” Knox v. Brnovich,
 7
     907 F.3d 1167, 1181 (9th Cir. 2018) (quoting Clark, 468 U.S. at 293 n.5, 104 S.Ct. 3065).
 8
 9          Expressive conduct is characterized by two requirements: (1) “an intent to convey a

10   particularized message” and (2) a “great” “likelihood ... that the message would be understood
11
     by those who viewed it.” Johnson, 491 U.S. at 404, 109 S.Ct. 2533 (quoting Spence, 418 U.S.
12
13   at 410–11, 94 S.Ct. 2727); see also Vivid Entm't, LLC v. Fielding, 774 F.3d 566, 579 (9th Cir.

14   2014). With respect to the first requirement—an intent to convey a particularized message—
15
     First Amendment protection is only granted to the act of wearing particular clothing or
16
     insignias where circumstances establish that an unmistakable communication is being made.
17
18   See, e.g., Nat’l Socialist Party of Am. v. Village of Skokie, 432 U.S. 43, 97 S.Ct. 2205, 53
19
     L.Ed.2d 96 (1977) (per curiam) (declining to enjoin Nazi marchers from wearing symbols of
20
     ideology in parade); Cohen v. California, 403 U.S. 15, 18, 91 S.Ct. 1780, 29 L.Ed.2d 284
21
22   (1971) (concluding that a person wearing a jacket bearing the inscription “F— the Draft” was
23   entitled to First Amendment protections); Tinker v. Des Moines Indep. Cmty. Sch. Dist., 393
24
     U.S. 503, 505–06, 89 S.Ct. 733 (1969) (holding that students who wore black armbands to
25
26   protest Vietnam War engaged in expressive conduct “‘closely akin to pure speech[.]’”).

27          Mr. Dodge repeatedly testified that he did not intend to express any message with his
28
     MAGA hat. He alleged in his Complaint that he would wear his MAGA hat when outside on a
29
30   EPS AND GOMES MOTION FOR S.J. - page 13
                                                                    Evans, Craven & Lackie, P.S.
                                                                                818 W. Riverside, Suite 250
                                                                                 Spokane, WA 99201-0910
                                                                        (509) 455-5200; fax (509) 455-3632
           Case 3:20-cv-05224-JLR Document 36 Filed 11/02/20 Page 14 of 20



 1   sunny day to protect sun spots on his head from developing skin cancer, and that August 22,
 2
     2019 (the first day Mr. Dodge wore his MAGA hat to Wy’East) was a sunny day. ECF 25, pg.
 3
     5, Par. 26; ECF 25, pg. 5, Par. 28. When asked if he wore the hat for the purpose of having
 4
 5   people see it, Mr. Dodge denied the same, explaining that he wore the hat “for the purpose of
 6   covering up [his] head on the way in.” McFarland Declaration, Ex. A, 127:5-13.
 7
            Aside from Mr. Dodge’s clear testimony identifying the specific reason why he was
 8
 9   wearing or carrying his MAGA hat (covering his sun spots), Mr. Dodge explicitly denied any

10   other explanation for wearing his MAGA hat. Mr. Dodge testified that he was not wearing his
11
     MAGA hat as a way to tell people that he supported Donald Trump. McFarland Declaration,
12
13   Ex. A, 123:24-123:3. He was not attempting to express his political views to the other

14   participants of the meeting. McFarland Declaration, Ex. A, 82:7-10. He was not attempting to
15
     show his colleagues his support for the Republican Party. McFarland Declaration, Ex. A,
16
     82:11-17. He did not wear the hat for the purpose of trying to get people to vote Republican.
17
18   McFarland Declaration, Ex. A, 82:18-23. Nor was Mr. Dodge expressing his own political
19
     ideology. McFarland Declaration, Ex. A, 83:3-5. In fact Mr. Dodge was not expressing any
20
     particular ideology about anything. McFarland Declaration, Ex. A, 83:6-10. He likewise did
21
22   not wear the hat to protest anything. McFarland Declaration, Ex. A, 83:21-24. Mr. Dodge
23   simply did not wear the hat as a way of expressing his personal opinions to his colleagues
24
     about anything. McFarland Declaration, Ex. A, 84:8-11.
25
26          In his Complaint, Mr. Dodge alleged that he “did not wear [the hat] or purposefully

27   display [the MAGA hat] while inside the building. ECF 25, pg. 6, Par. 33. He confirmed in
28
     his deposition that the only reason he did not put his MAGA hat inside his backpack upon
29
30   EPS AND GOMES MOTION FOR S.J. - page 14
                                                                   Evans, Craven & Lackie, P.S.
                                                                               818 W. Riverside, Suite 250
                                                                                Spokane, WA 99201-0910
                                                                       (509) 455-5200; fax (509) 455-3632
           Case 3:20-cv-05224-JLR Document 36 Filed 11/02/20 Page 15 of 20



 1   entering the building was because he might have crushed it. McFarland Declaration, Ex. A,
 2
     127:20-128:3. Evidencing the lack of any intent to express any message, Mr. Dodge testified
 3
     and that “it wouldn’t have mattered if it was [the MAGA hat] or say I owned a Portland Trail
 4
 5   Blazers hat, same thing; like I would have carried it rather than stuff it in my backpack.” Id.
 6   Intent to convey a message is a requisite element of Mr. Dodge’s First Amendment claim,
 7
     which necessitates that he establish that he intended to convey a particularized message.
 8
 9   Thomas v. City of Beaverton, 379 F.3d 802, 810 (9th Cir. 2004) (employee's conduct is

10   expressive for purposes of a retaliatory discharge claim under the First Amendment when
11
     an intent to convey a particularized message is present). The First Amendment simply does not
12
13   cover an employee’s “general course of conduct” that lacks “an intent to convey a

14   particularized message.” Dennison v. Cty. of Frederick, 921 F.2d 50, 54 (4th Cir. 1990).
15
            Here, Mr. Dodge’s clear and unambiguous testimony defeats his First Amendment
16
     claim, Mr. Dodge was clear that he had no intention of conveying any message by wearing his
17
18   MAGA hat. To the contrary, Mr. Dodge wore the MAGA hat because he wanted to cover up
19
     sun spots on his head and because the MAGA hat was the only hat he owned. There was no
20
     message being conveyed by the hat and since he was only wearing the hat to protect the sun
21
22   spots, it could have been any hat. McFarland Declaration, Ex. A, 127:20-128:3; McFarland
23   Declaration, Ex. A, 127:5-13. Pursuant to Mr. Dodge’s own testimony, he did not intend to
24
     convey any particularized message by wearing his MAGA hat. That is fatal to Mr. Dodge’s
25
26   First Amendment claim. Edge v. City of Everett, 929 F.3d 657, 668 (9th Cir. 2019) (expressive

27   conduct requires "an intent to convey a particularized message").
28
29
30   EPS AND GOMES MOTION FOR S.J. - page 15
                                                                       Evans, Craven & Lackie, P.S.
                                                                                   818 W. Riverside, Suite 250
                                                                                    Spokane, WA 99201-0910
                                                                           (509) 455-5200; fax (509) 455-3632
           Case 3:20-cv-05224-JLR Document 36 Filed 11/02/20 Page 16 of 20



 1          In order for Mr. Dodge to successfully establish that he was retaliated against in
 2
     violation of his First Amendment right to freedom of speech, he must first establish that he or
 3
     she engaged in constitutionally protected speech. See, Aldous v. City of Galena, Illinois, 702 F.
 4
 5   App'x 439, 441 (7th Cir. 2017). Mulligan v. Nichols, 835 F.3d 983, 988 (9th Cir. 2016) (to
 6   establish a First Amendment retaliation claim, a plaintiff must show that his or her speech or
 7
     act was constitutionally protected). Whether conduct is expressive is determined by whether
 8
 9   the actor had an intent to convey a particularized message in his conduct. Holloman ex rel.

10   Holloman v. Harland, 370 F.3d 1252, 1270 (11th Cir. 2004). Expressive conduct exists only
11
     where an intent to convey a particularized message and “the putative speaker bears the burden
12
13   of proving that his or her conduct is expressive." Tenafly Eruv Ass'n, Inc. v. Borough of

14   Tenafly, 309 F.3d 144, 161 (3d Cir. 2002) (citations and quotation marks omitted). Mr. Dodge
15
     cannot prove that his conduct of wearing the MAGA hat was expressive, as he specifically
16
     denied having the requisite intent to convey any particular message.
17
18   C.     Mr. Dodge’s Outrage Claim Fails Because The Conduct Complained Of Was Not
            Outrageous And Extreme.
19
20          Mr. Dodge claims that EPS and Ms. Gomes engaged in extreme and outrageous
21   conduct directed at him, which intentionally or recklessly inflicted emotional distress on Mr.
22
     Dodge. ECF 25, pg. 12, Par. 70. “To establish a claim for the tort of outrage—also known as
23
24   intentional infliction of emotional distress—the plaintiff must show that (1) he or she suffered

25   severe emotional distress; (2) the emotional distress was inflicted intentionally or recklessly,
26
     but not negligently; (3) the conduct complained of was outrageous and extreme; and (4) he or
27
28   she personally was the subject of the outrageous conduct.” Grange Ins. Ass'n v. Roberts, 179

29   Wn. App. 739, 753–54, 320 P.3d 77 (2013), review denied, 180 Wn. 2d 1026 (2014). “[I]t is
30   EPS AND GOMES MOTION FOR S.J. - page 16
                                                                      Evans, Craven & Lackie, P.S.
                                                                                    818 W. Riverside, Suite 250
                                                                                     Spokane, WA 99201-0910
                                                                            (509) 455-5200; fax (509) 455-3632
           Case 3:20-cv-05224-JLR Document 36 Filed 11/02/20 Page 17 of 20



 1   not enough that a defendant has acted with an intent which is tortious or even criminal, or that
 2
     he has intended to inflict emotional distress, or even that his conduct has been characterized by
 3
     malice, or a degree of aggravation which would entitle the plaintiff to punitive damages for
 4
 5   another tort.” Birklid v. Boeing Co., 127 Wn. 2d 853, 868, 904 P.2d 278 (1995) (quoting
 6   Grimsby v. Samson, 85 Wn. 2d 52, 59, 530 P.2d 291 (1975)). Instead, the conduct “must be so
 7
     outrageous in character, and so extreme in degree, as to go beyond all possible bounds of
 8
 9   decency, and to be regarded as atrocious, and utterly intolerable in a civilized community.”

10   Grange, 179 Wn. App. at 754. “The question of whether certain conduct is sufficiently
11
     outrageous is ordinarily for the jury, but it is initially for the court to determine if reasonable
12
13   minds could differ on whether the conduct was sufficiently extreme to result in liability.”

14   Dicomes v. State, 113 Wn. 2d 612, 630, 782 P.2d 1002 (1989).
15
            Outrage is a tort reserved for the most egregious instances of wrongdoing. See, e.g.,
16
     Kloepfel v. Bokor, 149 Wn. 2d 192, 194-95, 66 P.3d 630 (2003) (elements of outrage met
17
18   when defendant, who was under a no-contact order, threatened to kill his ex-girlfriend,
19
     threatened to kill her boyfriend, watched her home, called her home 640 times, called her work
20
     100 times and called the homes of her male friends numerous times). Mere insults and
21
22   indignities, such as causing embarrassment or humiliation, will not support imposition of
23   liability on a claim of outrage. Restatement (Second) of Torts § 46, comment d (1965);
24
     Grimsby v. Samson, 85 Wash.2d 52, 59, 530 P.2d 291 (1975).
25
26          The conduct that Mr. Dodge alleges gives rise to an actionable outrage claim clearly

27   falls into the category of mere insults and indignities. Mr. Dodge alleges that Ms. Garrett
28
     “approached and cornered him with an aggressive and hostile tone,” asked him “OK, what is
29
30   EPS AND GOMES MOTION FOR S.J. - page 17
                                                                        Evans, Craven & Lackie, P.S.
                                                                                    818 W. Riverside, Suite 250
                                                                                     Spokane, WA 99201-0910
                                                                            (509) 455-5200; fax (509) 455-3632
           Case 3:20-cv-05224-JLR Document 36 Filed 11/02/20 Page 18 of 20



 1   the fucking deal with you and your hat,” and allegedly “berated” him, causing him to feel
 2
     “threatened, insulted and bullied.” ECF 25, pg. 6, Par. 35; ECF 25, pg. 6, Par. 37. Ms.
 3
     Garrett’s alleged conduct is not sufficiently outrageous to support the imposition of liability on
 4
 5   a claim of outrage because Mr. Dodge only complains that she insulted him. Pursuant to well-
 6   recognized Washington law, Ms. Garrett’s alleged conduct does not come close to the level of
 7
     extreme and outrageous conduct necessary to sustain an outrage claim. Similarly, Mr. Dodge
 8
 9   alleges that Ms. Gomes engaged in a “bias” investigation designed to deny his HIB complaint

10   against Ms. Garrett. That alleged conduct simply does not rise to the level sufficient to
11
     establish an outrage claim. As such, Mr. Dodge’s outrage claim must be dismissed.
12
13                                         IV. CONCLUSION

14          Mr. Dodge’s due process claim is based upon his assertion that the HIB complaint he
15
     made against Ms. Garrett was handled in a biased and unfair manner. That claim fails as a
16
     matter of law, as Mr. Dodge had no constitutionally protected right to have his complaint
17
18   investigated in any particular manner.
19
            Mr. Dodge’s First Amendment claim fails as a matter of law because he was not
20
     engaged in “expressive conduct.” Mr. Dodge testified unequivocally that he wore the MAGA
21
22   hat because he wanted to cover up his sun spots and the MAGA hat was the only hat he
23   owned. Mr. Dodge further testified that he had no intention of conveying any particular
24
     message by wearing the hat. Since Mr. Dodge’s First Amendment claim requires an intent to
25
26   convey a message, and since Mr. Dodge denied having any such intent, his First Amendment

27   claim fails as a matter of law.
28
29
30   EPS AND GOMES MOTION FOR S.J. - page 18
                                                                       Evans, Craven & Lackie, P.S.
                                                                                   818 W. Riverside, Suite 250
                                                                                    Spokane, WA 99201-0910
                                                                           (509) 455-5200; fax (509) 455-3632
           Case 3:20-cv-05224-JLR Document 36 Filed 11/02/20 Page 19 of 20



 1          Mr. Dodge’s outrage claim fails as a matter of law because the conduct complained of
 2
     simply does not rise to the level of being so outrageous in character, and so extreme in degree,
 3
     as to go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly
 4
 5   intolerable in a civilized community. Reasonable minds cannot differ on this issue.
 6          Based upon the foregoing, EPS and Ms. Gomes respectfully request that the Court
 7
     grant their motion and dismiss Mr. Dodge’s claims with prejudice.
 8
 9          DATED this 2nd day of November, 2020.

10                                        EVANS, CRAVEN & LACKIE, P.S.
11
12                                 By:           s/ Michael E. McFarland, Jr.
13                                        MICHAEL E. McFARLAND, JR., #23000
                                          Attorneys for Evergreen SD Defendants
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30   EPS AND GOMES MOTION FOR S.J. - page 19
                                                                     Evans, Craven & Lackie, P.S.
                                                                                 818 W. Riverside, Suite 250
                                                                                  Spokane, WA 99201-0910
                                                                         (509) 455-5200; fax (509) 455-3632
           Case 3:20-cv-05224-JLR Document 36 Filed 11/02/20 Page 20 of 20



 1                                 CERTIFICATE OF SERVICE
 2
            I hereby certify that on November 2, 2020, I electronically filed the foregoing with the
 3
     Clerk of the Court using the CM/ECF System which will send notification of such filing to the
 4
     following:
 5
            COUNSEL FOR PLAINTIFF
 6          Michael John Estok
            Email:        mestok@lindsayhart.com
 7          Email:        cweeks@lindsayhart.com
 8          Email:        lnorris@lindsayhart.com
            Email:        mjones@lindsayhart.com
 9
10          CO-COUNSEL FOR PLAINTIFF
            Noah Barish
11          Email:      nbarish@mbjlaw.com
12
            COUNSEL FOR CAROLINE GARRETT
13          Francis Floyd
14          John Safarli
            Email:        ffloyd@floyd-ringer.com
15          Email:        jsafarli@floyd-ringer.com
            Email:        sscott@floyd-ringer.com
16
            Email:        skatinas@floyd-ringer.com
17
                                            s/   Michael E. McFarland, Jr.
18
                                          MICHAEL E. McFARLAND, #23000
19                                        Attorney for Defendants
                                          Evans, Craven & Lackie, P.S.
20
                                          818 W. Riverside Ave., Suite 250
21                                        Spokane, Washington 99201
                                          (509) 455-5200
22                                        (509) 455-3632 Facsimile
23                                        MMcFarland@ecl-law.com
24
25
26
27
28
29
30   EPS AND GOMES MOTION FOR S.J. - page 20
                                                                     Evans, Craven & Lackie, P.S.
                                                                                 818 W. Riverside, Suite 250
                                                                                  Spokane, WA 99201-0910
                                                                         (509) 455-5200; fax (509) 455-3632
